Case: 2:19-cv-00117-WOB-CJS Doc #: 65 Filed: 10/24/19 Page: 1 of 3 - Page ID#: 760




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF KENTUCKY
                          NORTHERN DIVISION AT COVINGTON


                                     )
 JOHN DOES 1 THROUGH 10,             )
                                     )
                  Plaintiffs,        )                     Case No. 2:19-CV-00117-WOB-CJS
                                     )
       vs.                           )
                                     )                     ORAL ARGUMENT REQUESTED
 DEBORAH HAALAND, ANA VIOLETA        )
 NAVARRO FLORES, ELIZABETH WARREN, )
 MAGGIE HABERMAN, KATHY GRIFFIN,     )
                                     )
 MATTHEW JOHN DOWD, REZA ASLAN,      )
 KEVIN M. KRUSE, JEFFREY SHAUN KING, )
 ADAM EDELEN, CLARA JEFFERY, and     )
 JODI JACOBSON,                      )
                                     )
                  Defendants.        )
                                     )


           DEFENDANT KATHY GRIFFIN’S MOTION TO DISMISS THE
      AMENDED COMPLAINT FOR LACK OF PERSONAL JURISDICTION AND
      FAILURE TO STATE A CLAIM UPON WHICH RELIEF CAN BE GRANTED

        Defendant Kathy Griffin (“Ms. Griffin”), by and through her undersigned counsel and

 pursuant to Fed. R. Civ. P. 12(b)(2) and 12(b)(6), hereby moves to dismiss with prejudice

 Plaintiffs’ Amended Complaint dated August 14, 2019. In support of her motion, Ms. Griffin

 relies on the accompanying Memorandum of Law.

        As demonstrated in Ms. Griffin’s Memorandum, dismissal is warranted because the

 Amended Complaint does not plausibly allege any facts entitling Plaintiffs to relief as a matter of

 law. Fed. R. Civ. P. 12(b). First, the Amended Complaint’s allegations fail to establish that

 Ms. Griffin is subject to personal jurisdiction in the Commonwealth of Kentucky. Second, the

 Amended Complaint’s Seventh Cause of Action sounding in defamation is premised on two

 contemporaneous tweets by Ms. Griffin that are not “of and concerning” the anonymous
Case: 2:19-cv-00117-WOB-CJS Doc #: 65 Filed: 10/24/19 Page: 2 of 3 - Page ID#: 761




 Plaintiffs; do not convey a defamatory meaning; are non-actionable expressions of opinion; fail

 to satisfy the strict constitutional standard governing defamation by implication claims in the

 Sixth Circuit; and therefore fails, as a matter of law, to state a valid claim upon which relief may

 be granted. Finally, Plaintiffs’ Eighth, Ninth, and Tenth Causes of Action sounding in inclusion

 upon seclusion, negligent infliction of emotional distress, and harassment, respectively, fail to

 state valid causes of action upon which relief may be granted.

        Because the allegations cannot support claims for defamation, intrusion upon seclusion,

 negligent infliction of emotional distress and harassment, as a matter of law, the Amended

 Complaint should be dismissed with prejudice.

 Dated: October 24, 2019                       Respectfully submitted,

                                               GRAYDON HEAD & RITCHEY, LLP


                                               By: /s/ John C. Greiner
                                                   J. Stephen Smith (86612)
                                                   Graydon Head & Ritchey LLP
                                                   2400 Chamber Center Drive, Suite 300
                                                   Fort Mitchell, Kentucky 41017
                                                   Telephone: (859) 578-3070
                                                   Email: ssmith@graydon.law

                                                   John C. Greiner (pro hac vice)
                                                   Graydon Head & Ritchey LLP
                                                   312 Walnut Street, Suite 1800
                                                   Cincinnati, Ohio 45202
                                                   Telephone: (513) 629-2734
                                                   Email: jgreiner@graydon.law




                                                  2
Case: 2:19-cv-00117-WOB-CJS Doc #: 65 Filed: 10/24/19 Page: 3 of 3 - Page ID#: 762




                                            GREENBERG TRAURIG, LLP
                                            Michael J. Grygiel (pro hac vice application forthcoming)
                                            Cynthia E. Neidl (pro hac vice application forthcoming)
                                            Katie L. Birchenough (pro hac vice application
                                               forthcoming)
                                            54 State Street, 6th Floor
                                            Albany, New York 12207
                                            Telephone: (518) 689-1400
                                            grygielm@gtlaw.com
                                            neidlc@gtlaw.com
                                            kbirchenough@gtlaw.com
                                            GREENBERG TRAURIG, LLP
                                            Adam Siegler (pro hac vice application forthcoming)
                                            1840 Century Park East, Suite 1900
                                            Los Angeles, California 90067
                                            Telephone: (310) 586-7700
                                            sieglera@gtlaw.com

                                            Attorneys for Defendant Kathy Griffin


                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing Motion to Dismiss was mailed this
   th
 24 day of October, 2019, by First Class Mail to the following non-ECF registered parties:

 Ana Violeta Navarro Flores
 2907 Columbus Blvd.
 Coral Gables, FL 33134

 Matthew John Dowd
 307 W. Monroe Street
 Austin, TX 78704-3023

 Reza Aslan
 1954 Pinehurst Road
 Los Angeles, CA 90068-3730

 Jeffrey Shaun King
 214 Duffield Street
 Brooklyn, NY 11201-5339

                                            /s/ John C. Greiner
                                            John C. Greiner (pro hac vice)




                                               3
